SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 5, 2014 ALLIANCE DATA SYSTEMS CORPORATION (Exact Name of Registrant as Specified in Charter) DELAWARE 001-15749 31-1429215 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7, SUITE 700 PLANO, TEXAS 75024 (Address and Zip Code of Principal Executive Offices) (214) 494-3000 (Registrant’s Telephone Number, including Area Code) NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.07 Submission of Matters to a Vote of Security Holders. On June 5, 2014, Alliance Data Systems Corporation's annual meeting of stockholders was held at the Company’s corporate headquarters at 7500 Dallas Parkway, Suite 700, Plano, Texas 75024.A total of48,948,006 shares of the Company’s common stock were present or represented by proxy at the annual meeting, representing approximately 86.70%* of the Company’s shares outstanding as of April 7, 2014, the record date set for the annual meeting (the “Record Date”). The matters voted on at the annual meeting and the results for each matter were as follows: (a) Each of Bruce K. Anderson, Roger H. Ballou, Lawrence M. Benveniste, D. Keith Cobb, E. Linn Draper, Jr. and Kenneth R. Jensen was re-elected as a director of the Company to serve until the 2015 annual meeting of stockholders. Bruce K. Anderson For Against Abstain Broker Non-Votes Roger H. Ballou For Against Abstain Broker Non-Votes Lawrence M. Benveniste For Against Abstain Broker Non-Votes D. Keith Cobb For Against Abstain Broker Non-Votes *The percentage of votes for each matter was calculated based upon 56,459,462 shares of common stock outstanding as of the Record Date.The Company’s Definitive Proxy Statement filed with the Securities and Exchange Commission on April 21, 2014 reported 56,234,462 shares outstanding.The difference of 225,000 shares represents the number of shares repurchased by the Company pursuant to the stock repurchase plan approved by the Company’s board of directors that had not settled as of the Record Date. E. Linn Draper, Jr. For Against Abstain Broker Non-Votes Kenneth R. Jensen For Against Abstain Broker Non-Votes (b) Executive compensation was approved, on an advisory basis, by the Company’s stockholders. For Against Abstain Broker Non-Votes (c) The selection of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for 2014 was ratified by the Company’s stockholders. For Against Abstain 0 Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alliance Data Systems Corporation Date: June 6, 2014 By: /s/ Charles L. Horn Charles L. Horn Executive Vice President and Chief Financial Officer
